Citation Nr: 0812763	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as a 
schizoaffective disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as spinal stenosis with a herniated 
disc at L4-5 region. 

3. Entitlement to service connection for a low back disorder, 
claimed as spinal stenosis with a herniated disc at L4-5 
region. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service in the Air Force from July 
1975 to June 1976, and active service with the Navy from May 
1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The evidence of record does not reflect that a chronic 
psychiatric disorder was shown in service or for many years 
thereafter.

2.  The competent evidence does not demonstrate that the 
veteran's current schizoaffective disorder is causally 
related to active service.

3.  In an unappealed June 2002 decision, the RO denied a 
claim of entitlement to service connection for spinal 
stenosis with a herniated disc at the L4-5 region. 

4.  In November 2004, the veteran filed a claim to reopen a 
low back disorder.

5.  The evidence added to the record since June 2002, when 
viewed by itself or in the context of the entire record, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

6.  A diagnosis of spinal stenosis is currently shown. 

7. The competent evidence does not establish that spinal 
stenosis occurred in nor was caused by service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, currently diagnosed as 
a schizoaffective disorder, was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  The June 2002 rating decision which denied entitlement to 
service connection for spinal stenosis with a herniated disc 
at the L4-5 region, is final. 38 U.S.C.A. § 7105 (West 2002).

3. The evidence received subsequent to the June 2002 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a low back 
disorder, claimed as spinal stenosis with a herniated disc at 
the L4-5 region, have been met. 38 U.S.C.A. §§ 5103(a), 
5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§  3.156, 
3.159 (2007).

4. A low back disorder, claimed as spinal stenosis with a 
herniated disc at the L4-% region, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's service medical records are 
presumed to have been lost.  In a November 2005 letter, the 
RO explained that various unsuccessful attempts were made to 
obtain his service medical records.  Given the absence of 
such records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed). 

The claims folder does, however, contain some documents from 
the veteran's service in the Air Force, between July 1975 and 
June 1976. These documents do not include any medical 
records, rather they consist of administrative documents, 
including his DD-214, discharge documents, and service 
infractions. Although these records discuss some behavioral 
issues, none indicate any psychiatric complaints or 
treatment. 

Based on the foregoing, none of the available service records 
demonstrate that a schizoaffective disorder was incurred in 
active service. However, this does not in itself preclude a 
grant of service connection. Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current psychiatric problems 
are causally related to active service, for the reasons 
discussed below.

Although post-service evidence reflects a current diagnosis 
of schizoaffective disorder, this evidence does not reflect 
complaints or treatment for a psychiatric disability until 
2005, over two decades following service. The Board 
acknowledges one VA outpatient record which documents a 
prescription for antidepressants in 1992, however there is no 
additional discussion of the veteran's mental condition until 
2005. 

Even assuming psychiatric pathology as early as 1992, the 
post-service clinical records do not reveal a continuity of 
symptomatology such as to enable a finding that the 
currently-diagnosed schizoaffective disorder is causally 
related to service.  Indeed, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service (more than 10 years), can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, other than stating in a 
memorandum by his representative that "his injuries 
[originate] from his period of service," the veteran has not 
expressly contended that he experienced schizoaffective 
disorder continuously since his active service. 

Moreover, the competent evidence does not otherwise show that 
the currently-diagnosed schizoaffective disorder is causally 
related to active service.  Specifically, no medical 
professional has established a relationship between the 
veteran's current schizoaffective disorder and active duty.    

The Board has additionally considered the veteran's implied 
statements that his schizoaffective disorder was incurred 
during active duty.  As a lay person however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Again, the Board notes that it is unfortunate that the 
majority of the veteran's service medical records are not 
available in their entirety. Nevertheless, the Board has had 
the benefit of reviewing administrative records from his 
service in the Air Force. This evidence, in conjunction with 
numerous post-service clinical records and his own statements 
have allowed the Board to thoroughly consider his claim and 
to provide a well-reasoned analysis as mandated by O'Hare.

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case. Under 38 C.F.R. § 3.309(a), psychoses are regarded as a 
chronic disease. However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service. See 38 C.F.R. § 3.307(a)(3). 

Moreover, the regulations provide that the term "psychosis" 
refers to, among others, a schizoaffective disorder.  See 38 
C.F.R. § 3.384.  As the evidence of record fails to establish 
any clinical manifestations of schizoaffective disorder 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In sum, the Board acknowledges that the veteran has a current 
diagnosis of schizoaffective disorder.  However, because of 
the absence of a medical nexus between his current complaints 
and active duty, and the amount of time that elapsed since 
military service without treatment, the evidence does not 
support a grant of service connection for a schizoaffective 
disorder.  Further, a grant of service connection based on a 
presumptive basis is inappropriate in this case. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

II.  Claim to Reopen Based on New and Material Evidence

The veteran is additionally claiming entitlement to service 
connection for spinal stenosis with a herniated disc at the 
L4-5 region. The Board observes that a rating decision 
denying service connection was issued in June 2002.  At that 
time, it was determined that his back disorder neither 
occurred in nor was caused by service. He did not appeal that 
decision and it became final.  See 38 C.F.R. § 7105.  

He subsequently requested that his claim be reopened in 
November 2004, which was denied by the RO in December 2005. 
This December 2005 rating decision is the subject of the 
instant appeal.  Based on the procedural history outlined 
above, the issue for consideration as to the veteran's back 
disorder is whether new and material evidence has been 
received to reopen the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his most recent claim to reopen in November 
2004, after this date, the new version of the law is 
applicable in this case.  

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after 
ensuring that the duty to assist the veteran in developing 
the facts necessary for his claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. 
§ 5103A (West 2002)(eliminates the concept of a well-grounded 
claim).

As previously noted, the veteran's back condition claim was 
originally considered in June 2002.  At that time, the claim 
was denied on the basis that his back condition neither 
occurred in nor was caused by service. That decision became 
final.  

When his request to reopen was last considered by the RO in 
December 2005, it was found that new and material evidence 
had not been received.  In sum, the evidence of record at the 
time of the last final rating decision in June 2002, did not 
establish that any back disability was incurred in nor caused 
by active service. 

Evidence added to the record since the time of the last final 
RO denial in June 2002 includes: VA outpatient and inpatient 
treatment records from January 1990 through July 1996, and 
February through April 2005. The evidence also now includes 
administrative records from the veteran's service in the Air 
Force. 

The Board finds that the VA clinical records noted above 
serve as a basis for reopening the veteran's previously 
denied claim of entitlement to service connection for spinal 
stenosis with a herniated disc at the L4-5 region.  Indeed, 
this evidence was not previously before agency decision 
makers and is not cumulative or redundant of evidence 
associated with the claims file at the time of the last final 
June 2002 denial.  

Moreover, because this evidence indicates a current 
disability of spinal stenosis, which had been lacking in June 
2002, it relates to an unestablished fact necessary to 
substantiate the claim.  In sum, the requirements under 
38 C.F.R. § 3.156(a) have been satisfied and the claim of 
entitlement to service connection for spinal stenosis is 
reopened. 

Because it appears that the RO previously considered the 
merits of the underlying service connection claim in a 
December 2006 supplemental statement of the case, the Board 
may proceed with appellate review at this time without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

III.  Entitlement to Service Connection for a Low Back 
Disorder, Claimed as Spinal Stenosis with a Herniated Disc

Having reopened the claim, the Board will now consider the 
veteran's claim on the merits. As mentioned above, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 

The Board has again considered the fact that the veteran's 
service medical records are presumed lost. Based on the 
documents available from service, it is noted that none 
demonstrate that a back disorder was incurred in active 
service. However, this does not in itself preclude a grant of 
service connection. 

Indeed, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d). Nevertheless, a review of the post-service 
evidence does not support the conclusion that any current 
back problems are causally related to active service, for the 
reasons discussed below.

Although post-service evidence reflects a diagnosis of spinal 
stenosis as early as September 1992, the evidence also 
reflects normal back findings in February 1990, December 
1991, and April 1992. A VA treatment report in September 1992 
and a subsequent treatment note from November 1992 
additionally report that the veteran had had recurrent back 
pain since a motor vehicle accident in 1989, several years 
after discharge. 

A medical examination in April 1992 contains a statement from 
the veteran that he began to have back pain around 1979, 
however it did not become worse until 1989. It is noted that 
1989 is the year that the veteran has indicated in treatment 
records that he was involved in a motor vehicle accident. An 
additional treatment note from November 1992 diagnoses the 
veteran's back problems as "congenital spinal stenosis."  

Based on the foregoing inconsistencies, the post-service 
clinical records do not reveal a continuity of symptomatology 
such as to enable a finding that the currently-diagnosed 
spinal stenosis is causally related to service. In fact, it 
appears that although the veteran has suffered and continues 
to presently suffer from back pain, there are periods of time 
in his treatment history where he has not had any reported 
back problems. He additionally has suffered from back pain as 
a result of a motor vehicle accident subsequent to service. 

In any event, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Although the veteran contends 
that he has experienced back problems continuously since 
service, the earliest treatment record available in his file 
is from the 1990's, ten years following active service.  

The competent evidence does not otherwise show that the 
currently diagnosed spinal stenosis disorder is causally 
related to active service, in fact there is one report which 
diagnosis the veteran's back problems as congenital in 
nature.  Specifically, no medical professional has 
established a relationship between the veteran's current back 
problems and active duty.    

The Board has additionally considered the veteran's 
statements that his back disorder was incurred during active 
duty.  As a lay person however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available. 
Nevertheless, the Board has had the benefit of reviewing 
administrative records from the veteran's service in the Air 
Force. This evidence, in conjunction with numerous post-
service clinical records and the veteran's own statements 
have allowed the Board to thoroughly consider the veteran's 
claim and to provide a well-reasoned analysis as mandated by 
O'Hare.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2004 included the criteria for establishing service 
connection for depression and spinal stenosis with a 
herniated disc at the L4-L5 region, and a notice letter in 
May 2007 included the criteria for reopening a previously 
denied claim and information concerning why the claim was 
previously denied.  Although the May 2007 notice letter was 
sent to the veteran following the supplemental statement of 
the case, any question as to the adequacy of this notice is 
moot, as the claim has been reopened.   

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  Therefore, adequate notice 
was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

It is noted that the veteran's service medical records are 
presumed to have been lost. Given the absence of such 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed). It 
is noted that the claims folder does contain an in-service 
administrative records for the veteran's period of active 
service with the Air Force. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Due to the absence of consistent findings of a psychiatric 
disability and back disability for a decade following 
separation, the Board concludes that an examination is not 
necessary here. 

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The RO has obtained VA 
outpatient and inpatient treatment records. The RO 
additionally notified him on several occasions regarding the 
difficulty in obtaining his service medical records. A letter 
dated November 2005 informed him that several attempts had 
been made to obtain his records however these attempts were 
all unsuccessful. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as a schizoaffective disorder, is denied. 

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a low back 
disorder, claimed as spinal stenosis with a herniated disc at 
the L4-5 region, is reopened.  The claim is granted to this 
extent. 

Service connection for a low back disorder, claimed as spinal 
stenosis with a herniated disc at the L4-5 region, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


